DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the Claims, filed March 1, 2022 are acknowledged. Claim 49 is newly added. No new matter has been added. Claims 16-49 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 16-43 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (previously cited, US 20190055622 A1) in view of Hofmann (previously cited, US 20080271823 A) and Schneider (previously cited, US 20110308673 A).
Regarding Claim 29, Chen discloses a method for producing a steel sheet (“austenitic, low-density, high strength steel strip or sheet…method of producing the steel strip or sheet” Abstract) comprising: 
feeding a slab which composition comprising by weight: 0.6 < C < 1.3%, 15 ≤ Mn < 35%, 6.0 ≤ Al < 15%, Si ≤ 2.40 %, S ≤ 0.015%, P ≤ 0.1%, N ≤ 0.1%, the remainder of the composition making up of iron and inevitable impurities resulting from elaboration (see para. [0006]-[0012]; “the balance Fe with unavoidable impurities” [0024]; see Table 1, Alloys 16 and 17; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055), and 
reheating the slab at a temperature above 1000°C (““slab…(re-)heating prior to hot-rolling…slab reheating…between 1050 and 1250C” [0108]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055) and 
hot rolling it with a final rolling temperature of at least 800°C to provide a hot rolled sheet (“finish hot rolling temperature is higher than 850C” [0110]); 
coiling the hot rolled steel sheet at a coiling temperature below 600 °C to provide a coiled hot rolled sheet (“hot-rolled strips are cooled…temperature in the range of 450 to 700C and coiled” [0112]; to be clear, one of ordinary skill in the art would appreciate that Chen discloses the coiling occurs at the disclosed range of 450-700C; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 
cold-rolling the coiled hot rolled steel sheet at a reduction comprised between 30 and 80% (“hot rolled steel sheet can be further cold-rolled and annealed” [0115]; “cold rolling reduction is set to 30% or more…80% or less” [0116]); and
annealing the cold rolled sheet by heating it up to an annealing temperature between 400 and 700°C, and holding it for 1 minute to 150 hours and cooling it at a rate of at least 30°C/s (“heating the cold-rolled steel sheet…to a temperature in the range of 650-1100C, for 5 seconds to 5 hours; cooling the annealed steel sheet at a rate of 1C/s to 100C/s” [0091]-[0092]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055; to be clear, the annealing step after final cold-rolling reads on the second annealing step).
Chen teaches wherein the sheet may be cold rolled in stages with intermediate annealing between cold rolling reduction steps (“material may be subjected to intermediate annealing in between cold rolling reductions or steps. The annealing is conducted to recover ductility or to obtain recyrstallised austenitic grains with required grain size” [0116]-[0017]). It would have been obvious and to one of ordinary or routine skill in the art, wherein cold-rolling occurred in multiple reduction steps, to have cold-rolled at the claimed first and second cold-rolling reductions, in order to meet the disclosed 30-80% total reduction disclosed by Chen. For example, to achieve from about 50%-64% reduction, as taught by Chen, in multiple, such as two, reduction stages, as also taught by Chen, it would have been obvious to one of ordinary or routine skill in the art to chosen a route such as a first cold-rolling with a reduction of 30%-40%, followed by intermediate annealing, and then a second cold-rolling also at 30%-40% reduction. A first and a second cold-rolling at 30-40% reduction reads on the claimed limitations.
Chen does not specifically disclose the details of the intermediate annealing between cold-rolling stages. 
Hofmann teaches a similar invention (“steel strips, which are highly alloyed…which has a steel base material comprising in % by weight C: ≤1.6%, Mn: 6-30%, Al: ≤10%, Ni: ≤10%, Cr: ≤10%, Si: ≤8%, 
Similarly, Schneider teaches an invention (“hot-rolled austenitic manganese steel strip having the chemical composition in percent by weight of 0.4%≤.C≤1.2%, 12.0%≤Mn≤25.0%” Abstract) wherein intermediate annealing for 5 or more seconds followed by quenching at 50-100C/s is performed between cold-rolling steps in order to obtain a modified grain structure while retaining precipitate forming elements in solution (“in an intermediate step during the cold-rolling, the steel strip is annealed for recrystallization…hardening of the structure which occurs during cold-rolling is reversed again by the annealing. In this instance the structure is reconstructed via nucleation and grain growth” [0058]; “annealing process…750C. to 1150C. and may last for approximately 5 seconds to 5 minutes…annealing time is sufficient to heat substantially the entire volume of the strip…plurality of rolling steps and intermediate annealing steps may also be carried out at a suitable temperature, for example approximately 950C” [0059]; “After the annealing process the hot steel strip is rapidly cooled, preferably by quenching it with water or in a gas flow…helpful in producing a high solid solubility of the elements C, N and P in the grains. In particular the embrittlement (grain boundary segregations)…completely prevented by increasing the cooling rate…quicker than approximately 50C. or quicker than 100CC. per second are advantageous” [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used intermediate annealing between cold-rolling steps, as taught by Chen, Hofmann, and Schneider, wherein the cold-rolling steps are within the claimed reduction ranges, as 

Regarding Claim 30, Chen discloses wherein the composition further comprises, by weight, one or more elements chosen among Ni, Cr and Cu in an individual amount of up to 3% (“optionally one or more of…0-5.0%Cr; 0-10.0% Ni; 0-2.0% Ni” [0013] and [0016]- [0018]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055; see Table 1, Alloy 17 which comprises 0.05wt% Ni, 0.2wt%Cu, and 0.008wt% Cr).

Regarding Claims 31 and 32, Chen discloses wherein the composition further comprises, by weight, one or more elements chosen among B, Ta, Zr, Nb, V, Ti, Mo, and W in a cumulated amount of up to 2.0% (“optionally one or more of…0.01-0.2%Ti…0-1.0%Mo; 0-0.5%V; 0-0.2% Nb; 0-0.2%Zr; 0-0050% B” para. [0013] and [0015], [0019]-[0023]; for example, an alloy by Chen comprising one of the elements selected from B, Ta, Zr, Nb, V, Ti, Mo or W (to be clear Chen does not disclose W and one of ordinary skill in the art would recognize the value to be 0wt% of the steel composition), would exist in an amount of 2.0wt% or less which reads on the claimed limitations; see also Table 1, Alloy 17 which 

Regarding Claim 33, Chen in view of Hofmann and Schneider disclose wherein the first annealing temperature is between 800 and 950°C (Hofmann, “intermediate annealing of the cold rolled strip followed, performed at 900.degree. C.” [0034]; Schneider, ““annealing process…750C. to 1150C…for example 950C” [0059]; to be clear, the intermediate annealing treatment reads on the first annealing). 

Regarding Claims 34 and 36, Chen discloses wherein the coiling temperature is between 350 and 500°C (“hot-rolled strips are cooled…temperature in the range of 450 to 700C and coiled” [0112]; to be clear, one of ordinary skill in the art would appreciate that Chen discloses the coiling occurs at the disclosed range of 450-700C; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055).

Regarding Claims 35 and 37, Chen discloses wherein the holding time of the second annealing is between 2 and 10 hours (“heating the cold-rolled steel sheet…to a temperature in the range of 650-1100C, for 5 seconds to 5 hours; cooling the annealed steel sheet at a rate of 1C/s to 100C/s” [0091]-[0092]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055; to be clear, the annealing step after final cold-rolling reads on the second annealing step)

Regarding Claim 38, Chen discloses comprising further a final coating step (“cold rolled sheet can be also treated with continuous hot-dip galvanizing” [0100]; “after annealing the steel sheet may be coated…with metallic coating selected from Zn…Zn-Al…Al-Si” [0106]).

Regarding Claim 45, Chen discloses wherein the microstructure of said sheet comprising kappa carbides, optionally up to 10% of granular ferrite, the remainder being made of austenite (“having a microstructure comprising (area %) 70% to 100% of austenite, 30 to 0% of ferrite, and 0 to 5% (area %) of a .kappa.-(Fe,Mn).sub.3AlC-carbide phase” [0024]; to be clear, ferrite is an optional component and is not required currently for the claim limitations; additionally, one of ordinary skill in the art would appreciate that Chen discloses the ferrite to be 0% which reads on the claimed limitations as well; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); 
an average grain size of the ferrite, when present, being below 5 um, and an average aspect ratio of the ferrite, when present, being below 3.0 (one of ordinary skill in the art would appreciate that Chen teaches the absence of ferrite, see details above; to be clear, Chen does not require the presence of ferrite, and therefore the claimed limitations have been met as the limitations are conditional to the ferrite phase being present within the microstructure); and 
the density of said steel sheet being equal or below 7.2 and its tensile elongation being at least 5.0% (“specific gravity…preferably of less than 7.2 g/cm3 and even more preferably of less than 7.0 g/cm3” [0114]; “elongation of 25% or longer, preferably of 30% or longer” [0114]).
Chen discloses 0-5wt% intergranular kappa carbides (see para. [0024]) that are less than 100nm (the size of the .kappa.-(Fe,Mn).sub.3AlC-carbides is at most 100 nm” [0045]), but does not expressly discloses wherein the kappa carbides are specifically intragranular, nor wherein at least 80% of kappa carbides have an average size below 30 nm.
Additionally, Chen is silent towards the average grain size of the austenite, such that it is below 6um, and towards the aspect ratio of the austenite grains, such that the average aspect ratio of the austenite being between 2 and 10. 
However, Chen in view of Hofmann and Schneider disclose the same composition and processing steps as that which is claimed (see Claim 29 above). 


Regarding Claim 46, Chen discloses wherein 10% or less of granular ferrite (see para. [0024]; 0% ferrite reads on the claimed limitations).

Regarding Claim 47, Chen discloses wherein the microstructure is free from intergranular kappa carbides (see para. [0024] and [0045]; 0% intergranular kappa carbides reads on the claimed limitations).

Regarding Claims 16, Chen discloses a cold rolled and annealed steel sheet (“heating the cold-rolled steel sheet…to an annealing temperature” [0092]; regarding the preamble limitations “cold rolled and annealed”, these are considered product-by-process limitations; while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113) comprising by weight:
0.6<C<1.3%,
15≤Mn<35%,
6.0≤Al<15%,
Si≤2.40%
S≤0.015%,
P≤0.1%,

the remainder of the composition making up of iron and inevitable impurities resulting from elaboration (see para. [0006]-[0012]; “the balance Fe with unavoidable impurities” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys 16 and 17),
the microstructure of said sheet comprising kappa carbides, optionally up to 10% of granular ferrite, the remainder being made of austenite (“having a microstructure comprising (area %) 70% to 100% of austenite, 30 to 0% of ferrite, and 0 to 5% (area %) of a .kappa.-(Fe,Mn).sub.3AlC-carbide phase” [0024]; to be clear, ferrite is an optional component and is not required currently for the claim limitations; additionally, one of ordinary skill in the art would appreciate that Chen discloses the ferrite to be 0% which reads on the claimed limitations as well; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); 
an average grain size of the ferrite, when present, being below 5 um, and an average aspect ratio of the ferrite, when present, being below 3.0 (one of ordinary skill in the art would appreciate that Chen teaches the absence of ferrite, see details above; to be clear, Chen does not require the presence of ferrite, and therefore the claimed limitations have been met as the limitations are conditional to the ferrite phase being present within the microstructure); and 
the density of said steel sheet being equal or below 7.2 and its tensile elongation being at least 5.0% (“specific gravity…preferably of less than 7.2 g/cm3 and even more preferably of less than 7.0 g/cm3” [0114]; “elongation of 25% or longer, preferably of 30% or longer” [0114]).
Chen discloses 0-5wt% intergranular kappa carbides (see para. [0024]) that are less than 100nm (the size of the .kappa.-(Fe,Mn).sub.3AlC-carbides is at most 100 nm” [0045]), but does not expressly discloses wherein the kappa carbides are specifically intragranular, nor wherein at least 80% of kappa carbides have an average size below 30 nm.

However, Chen in view of Hofmann and Schneider disclose the same composition and processing steps as that which is claimed (see Claim 29 and dependent claims above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed that the invention disclosed by Chen, Hofmann and Schneider comprise the claimed limitations of intragranular kappa carbides and kappa carbide size, austenite grain size and aspect ratio, because the claimed compositions and processing routes are identical to the compositions and processing routes disclosed by Chen in view of Hofmann and Schneider. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 17, Chen discloses wherein the composition further comprises, by weight, one or more elements chosen among Ni, Cr and Cu in an individual amount of up to 3% (“optionally one or more of…0-5.0%Cr; 0-10.0% Ni; 0-2.0% Ni” [0013] and [0016]- [0018]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055; see Table 1, Alloy 17 which comprises 0.05wt% Ni, 0.2wt%Cu, and 0.008wt% Cr).

Regarding Claims 18 and 19, Chen discloses wherein the composition further comprises, by weight, one or more elements chosen among B, Ta, Zr, Nb, V, Ti, Mo, and W in a cumulated amount of up to 2.0% (“optionally one or more of…0.01-0.2%Ti…0-1.0%Mo; 0-0.5%V; 0-0.2% Nb; 0-0.2%Zr; 0-0050% B” para. [0013] and [0015], [0019]-[0023]; for example, an alloy by Chen comprising one of the elements selected from B, Ta, Zr, Nb, V, Ti, Mo or W (to be clear Chen does not disclose W and one of ordinary skill in the art would recognize the value to be 0wt% of the steel composition), would exist in an 

Regarding Claim 20, Chen discloses wherein the carbon content is between 0.8 and 1.0% (see para. [0006]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys 16 and 17).

Regarding Claims 21 and 24, Chen discloses wherein the manganese content is between 18 and 30% (see para. [0008]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 22, Chen discloses wherein the aluminum content is between 8.5 and 10% (see para. [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys 16 and 17).

Regarding Claim 23 and 26, Chen, Hofmann, and Schneider do not disclose wherein the steel sheet has an ultimate tensile strength of at least 1300 MPa and a yield strength of at least 1200 MPa. However, Chen in view of Hofmann and Schneider disclose the same composition and processing steps as that which is claimed (see Claim 29 and dependent claims thereof above). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed that the invention disclosed by Chen, Hofmann and Schneider comprise the claimed mechanical property limitations, because the 

Regarding Claim 25, Chen discloses wherein the aluminum content is between 8.5 and 10% (see para. [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claims 27 and 28, Chen discloses wherein the steel sheet is (Claim 27) covered by a metallic coating and wherein (Claim 28) the steel sheet is covered by an aluminum-based coating or a zinc-based coating (“after annealing the steel sheet may be coated…with metallic coating selected from Zn…Zn-Al…Al-Si” [0106]).

Regarding Claim 39, Chen discloses wherein a structural or safety part of a vehicle comprising the steel sheet of claim 16 (“steel strip or sheet…for the production of a part, e.g., a high-strength automotive part” [0121]; see rejection of Claim 16 above).

Regarding Claim 40, Chen discloses the part according to Claim 39 (see rejection of Claim 39 above). Regarding the limitation ‘obtained by flexible rolling of said steel sheet’, this limitation is a product-by-process limitation. While though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. To be clear, all limitations have been considered and met, and specifically, all structural limitations and therefore limitations of the product have been met).

Regarding Claim 41, Chen discloses a vehicle comprising a part according to claim 39 (“steel strip or sheet…for the production of a part, e.g., a high-strength automotive part…and use thereof” [0121]; see rejection of Claim 39 above; one of ordinary skill in the art would appreciate that an automotive part and use thereof would require an automotive, and thus, the limitations have been met).

Regarding Claim 42, Chen discloses wherein the microstructure is free from intergranular kappa carbides (see para. [0024] and [0045]; 0% intergranular kappa carbides reads on the claimed limitations).

Regarding Claim 43, Chen discloses 10% or less of granular ferrite (see para. [0024]; 0% ferrite reads on the claimed limitations).

Regarding Claim 48, Chen discloses a microstructure consisting of at least 0.1% of kappa carbides, optionally up to 10% of granular ferrite, and austenite (see para. [0024] of Chen; additionally, it would have been obvious that method of Chen produce the claimed microstructure of kappa carbides such that 0.1% of kappa carbides, including intragranular carbides, would be present, because the method of Chen is the same as that which is claimed).

Regarding Claim 49, Chen discloses a cold rolled and annealed steel sheet (“heating the cold-rolled steel sheet…to an annealing temperature” [0092]; regarding the preamble limitations “cold rolled and annealed”, these are considered product-by-process limitations; while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113) comprising by weight:
0.6<C<1.3%,
18≤Mn<30%,
7.0≤Al<12%,

S≤0.015%,
P≤0.1%,
N≤0.1%, 
the remainder of the composition making up of iron and inevitable impurities resulting from elaboration (see para. [0006]-[0012]; “the balance Fe with unavoidable impurities” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys 16 and 17),
the microstructure of said sheet comprising kappa carbides, optionally up to 10% of granular ferrite, the remainder being made of austenite (“having a microstructure comprising (area %) 70% to 100% of austenite, 30 to 0% of ferrite, and 0 to 5% (area %) of a .kappa.-(Fe,Mn).sub.3AlC-carbide phase” [0024]; to be clear, ferrite is an optional component and is not required currently for the claim limitations; additionally, one of ordinary skill in the art would appreciate that Chen discloses the ferrite to be 0% which reads on the claimed limitations as well; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); 
an average grain size of the ferrite, when present, being below 5 um, and an average aspect ratio of the ferrite, when present, being below 3.0 (one of ordinary skill in the art would appreciate that Chen teaches the absence of ferrite, see details above; to be clear, Chen does not require the presence of ferrite, and therefore the claimed limitations have been met as the limitations are conditional to the ferrite phase being present within the microstructure); and 
the density of said steel sheet being equal or below 7.2 and its tensile elongation being at least 5.0% (“specific gravity…preferably of less than 7.2 g/cm3 and even more preferably of less than 7.0 g/cm3” [0114]; “elongation of 25% or longer, preferably of 30% or longer” [0114]).
Chen discloses 0-5wt% intergranular kappa carbides (see para. [0024]) that are less than 100nm (the size of the .kappa.-(Fe,Mn).sub.3AlC-carbides is at most 100 nm” [0045]), but does not expressly 
Additionally, Chen is silent towards the average grain size of the austenite, such that it is below 6um, and towards the aspect ratio of the austenite grains, such that the average aspect ratio of the austenite being between 2 and 10. 
However, Chen in view of Hofmann and Schneider disclose the same composition and processing steps as that which is claimed (see Claim 29 and dependent claims above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed that the invention disclosed by Chen, Hofmann and Schneider comprise the claimed limitations of intragranular kappa carbides and kappa carbide size, austenite grain size and aspect ratio, because the claimed compositions and processing routes are identical to the compositions and processing routes disclosed by Chen in view of Hofmann and Schneider. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Chen, Hofmann, and Schneider do not disclose wherein the steel sheet has an ultimate tensile strength of at least 1300 MPa and a yield strength of at least 1200 MPa. However, Chen in view of Hofmann and Schneider disclose the same composition and processing steps as that which is claimed (see Claim 29 and dependent claims thereof above). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed that the invention disclosed by Chen, Hofmann and Schneider comprise the claimed mechanical property limitations, because the claimed compositions and processing routes are identical to the compositions and processing routes disclosed by Chen in view of Hofmann and Schneider. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claims 45-46 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hofmann and Schneider, as applied to Claim 29 above, in further view of Liu (previously cited, US 20130081740 A1) and Cho (previously cited, US 20160186285 A1).
Regarding Claim 45, Chen discloses wherein the microstructure of said sheet comprising kappa carbides, optionally up to 10% of granular ferrite, the remainder being made of austenite (“having a microstructure comprising (area %) 70% to 100% of austenite, 30 to 0% of ferrite, and 0 to 5% (area %) of a .kappa.-(Fe,Mn).sub.3AlC-carbide phase” [0024]; to be clear, ferrite is an optional component and is not required currently for the claim limitations; additionally, one of ordinary skill in the art would appreciate that Chen discloses the ferrite to be 0% which reads on the claimed limitations as well; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); 
an average grain size of the ferrite, when present, being below 5 um, and an average aspect ratio of the ferrite, when present, being below 3.0 (one of ordinary skill in the art would appreciate that Chen teaches the absence of ferrite, see details above; to be clear, Chen does not require the presence of ferrite, and therefore the claimed limitations have been met as the limitations are conditional to the ferrite phase being present within the microstructure); and 
the density of said steel sheet being equal or below 7.2 and its tensile elongation being at least 5.0% (“specific gravity…preferably of less than 7.2 g/cm3 and even more preferably of less than 7.0 g/cm3” [0114]; “elongation of 25% or longer, preferably of 30% or longer” [0114]).
Chen discloses 0-5wt% intergranular kappa carbides (see para. [0024]) that are less than 100nm (the size of the .kappa.-(Fe,Mn).sub.3AlC-carbides is at most 100 nm” [0045]), but does not expressly discloses wherein the kappa carbides are specifically intragranular, nor wherein at least 80% of kappa carbides have an average size below 30 nm.
Additionally, Chen is silent towards the average grain size of the austenite, such that it is below 6um, and towards the aspect ratio of the austenite grains, such that the average aspect ratio of the austenite being between 2 and 10. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed that the invention disclosed by Chen, Hofmann and Schneider comprise the claimed limitations of intragranular kappa carbides and kappa carbide size, austenite grain size and aspect ratio, because the claimed compositions and processing routes are identical to the compositions and processing routes disclosed by Chen in view of Hofmann and Schneider. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Additionally, Liu teaches a similar invention wherein intragranular kappa carbides are produced in order to reduce embrittlement, and increased and tailored to be less than 30nm and as high as 45% and 54% volume faction in order to increase strength while maintaining ductility (see para.[0005]-[0006]; “average particle size and volume fraction of the fine .kappa.'-carbides…alloys exhibited the best combination of mechanical strength and ductility…average size of the fine .kappa.'-carbides formed within the austenite matrix increased from 5~12 nm…to 22~30 nm….UTS and YS are respectively increased…while still maintaining 33.-26.3% of elongation” [0037]; “volume fraction of the kappa carbides within the austenite matrix were about 12nm and 45%” [0078]; “volume fraction of the .kappa.'-carbides within the austenite matrix were increased to .about.25 nm and 53%” [0079]; one of ordinary skill in the art would appreciate that kappa carbides that are within grains and absent from grain boundaries would be intragranular; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). One of ordinary skill in the art would appreciate that Liu teaches wherein preferably all the kappa carbides have the specified average grain size in order to fully encompass the best combination of mechanical strength and ductility, as well as acquiring a homogenous microstructure.


Further, Cho teaches a similar invention (“high manganese steel” [0020]; “ultra-high strength steel sheet…include single phase austenite as a microstructure” [0012]) wherein the aspect ratio of austenite grains are greater than 2 in order to improve strength and crashworthiness (“the aspect ratio of grains of the steel sheet in the rolling direction was 2 or greater, and the amount of such grains was 70% or more…Therefore…the high manganese steel could have an ultrahigh degree of strength and a high degree of crashworthiness… preferable that grains having an aspect ratio of 2 or greater…in the steel sheet in an amount of 70% or greater” [0078]) and wherein the austenite grain sizes are preferably 2-5um to further improve strength and ductility (“microstructure of the…steel sheet…average grain is within the range of 2um to 5um, the strength and ductility of the ultra-high strength steel sheet may further be improved” [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the austenite grains to have an aspect ratio between 2 and 10 and to have a grain size of less than 6um, as taught by Cho, for the invention disclosed by Chen, in order to improve the strength and crashworthiness of the matrix and steel sheet, while also further improving strength and ductility.

Regarding Claim 46, Chen discloses wherein 10% or less of granular ferrite (see para. [0024]; 0% ferrite reads on the claimed limitations).

Claims 16-22, 24-25, 27-28 and 39-43 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190055622 A1) in view of Liu (US 20130081740 A1) and Cho (US 20160186285 A1).

0.6<C<1.3%,
15≤Mn<35%,
6.0≤Al<15%,
Si≤2.40%
S≤0.015%,
P≤0.1%,
N≤0.1%, 
the remainder of the composition making up of iron and inevitable impurities resulting from elaboration (see para. [0006]-[0012]; “the balance Fe with unavoidable impurities” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys 16 and 17),
the microstructure of said sheet comprising kappa carbides, optionally up to 10% of granular ferrite, the remainder being made of austenite (“having a microstructure comprising (area %) 70% to 100% of austenite, 30 to 0% of ferrite, and 0 to 5% (area %) of a .kappa.-(Fe,Mn).sub.3AlC-carbide phase” [0024]; to be clear, ferrite is an optional component and is not required currently for the claim limitations; additionally, one of ordinary skill in the art would appreciate that Chen discloses the ferrite to be 0% which reads on the claimed limitations as well; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); 

the density of said steel sheet being equal or below 7.2 and its tensile elongation being at least 5.0% (“specific gravity…preferably of less than 7.2 g/cm3 and even more preferably of less than 7.0 g/cm3” [0114]; “elongation of 25% or longer, preferably of 30% or longer” [0114]).

Chen discloses 0-5wt% intergranular kappa carbides (see para. [0024]) that are less than 100nm (the size of the .kappa.-(Fe,Mn).sub.3AlC-carbides is at most 100 nm” [0045]), but does not expressly discloses wherein the kappa carbides are specifically intragranular, nor wherein at least 80% of kappa carbides have an average size below 30 nm.
Liu teaches a similar invention wherein intragranular kappa carbides are produced in order to reduce embrittlement, and increased and tailored to be less than 30nm and as high as 45% and 54% volume faction in order to increase strength while maintaining ductility (see para.[0005]-[0006]; “average particle size and volume fraction of the fine .kappa.'-carbides…alloys exhibited the best combination of mechanical strength and ductility…average size of the fine .kappa.'-carbides formed within the austenite matrix increased from 5~12 nm…to 22~30 nm….UTS and YS are respectively increased…while still maintaining 33.-26.3% of elongation” [0037]; “volume fraction of the kappa carbides within the austenite matrix were about 12nm and 45%” [0078]; “volume fraction of the .kappa.'-carbides within the austenite matrix were increased to .about.25 nm and 53%” [0079]; one of ordinary skill in the art would appreciate that kappa carbides that are within grains and absent from grain boundaries would be intragranular; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). One of ordinary skill in the art would appreciate that Liu teaches wherein preferably all the kappa carbides have the specified average 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had 0.01wt% or more intragranular kappa carbides, wherein 80% of kappa carbides have an average size below 30nm, as taught by Liu, for the invention disclosed by Chen, in order to produce a steel with improved strength while maintaining sufficient ductility and reducing embrittlement (see teachings above by Liu).

Chen is silent towards the average grain size of the austenite, such that it is below 6um. Chen is also silent towards the aspect ratio of the austenite grain, and therefore does not disclose an average aspect ratio of the austenite being between 2 and 10.
Cho teaches a similar invention (“high manganese steel” [0020]; “ultra-high strength steel sheet…include single phase austenite as a microstructure” [0012]) wherein the aspect ratio of austenite grains are greater than 2 in order to improve strength and crashworthiness (“the aspect ratio of grains of the steel sheet in the rolling direction was 2 or greater, and the amount of such grains was 70% or more…Therefore…the high manganese steel could have an ultrahigh degree of strength and a high degree of crashworthiness… preferable that grains having an aspect ratio of 2 or greater…in the steel sheet in an amount of 70% or greater” [0078]) and wherein the austenite grain sizes are preferably 2-5um to further improve strength and ductility (“microstructure of the…steel sheet…average grain is within the range of 2um to 5um, the strength and ductility of the ultra-high strength steel sheet may further be improved” [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the austenite grains to have an aspect ratio between 2 and 10 and to have a grain size of less than 6um, as taught by Cho, for the invention disclosed by Chen, in order to improve the strength and crashworthiness of the matrix and steel sheet, while also further improving strength and ductility.



Regarding Claims 18 and 19, Chen discloses wherein the composition further comprises, by weight, one or more elements chosen among B, Ta, Zr, Nb, V, Ti, Mo, and W in a cumulated amount of up to 2.0% (“optionally one or more of…0.01-0.2%Ti…0-1.0%Mo; 0-0.5%V; 0-0.2% Nb; 0-0.2%Zr; 0-0050% B” para. [0013] and [0015], [0019]-[0023]; for example, an alloy by Chen comprising one of the elements selected from B, Ta, Zr, Nb, V, Ti, Mo or W (to be clear Chen does not disclose W and one of ordinary skill in the art would recognize the value to be 0wt% of the steel composition), would exist in an amount of 2.0wt% or less which reads on the claimed limitations; see also Table 1, Alloy 17 which comprises 0.01wt% Ti which reads on the claimed limitations). Furthermore, Chen discloses these elements as optional and therefore inclusive of 0% (see also ranges disclosed above which include 0wt%), which reads on the claimed range of 2wt% or less that is also inclusive of 0wt%.

Regarding Claim 20, Chen discloses wherein the carbon content is between 0.8 and 1.0% (see para. [0006]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys 16 and 17).

Regarding Claims 21 and 24, Chen discloses wherein the manganese content is between 18 and 30% (see para. [0008]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by 

Regarding Claim 22, Chen discloses wherein the aluminum content is between 8.5 and 10% (see para. [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys 16 and 17).

Regarding Claim 25, Chen discloses wherein the aluminum content is between 8.5 and 10% (see para. [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claims 27 and 28, Chen discloses wherein the steel sheet is (Claim 27) covered by a metallic coating and wherein (Claim 28) the steel sheet is covered by an aluminum-based coating or a zinc-based coating (“after annealing the steel sheet may be coated…with metallic coating selected from Zn…Zn-Al…Al-Si” [0106]).

Regarding Claim 39, Chen discloses wherein a structural or safety part of a vehicle comprising the steel sheet of claim 16 (“steel strip or sheet…for the production of a part, e.g., a high-strength automotive part” [0121]; see rejection of Claim 16 above). 

Regarding Claim 40, Chen discloses the part according to Claim 39 (see rejection of Claim 39 above). Regarding the limitation ‘obtained by flexible rolling of said steel sheet’, this limitation is a product-by-process limitation. While though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 

Regarding Claim 41, Chen discloses a vehicle comprising a part according to claim 39 (“steel strip or sheet…for the production of a part, e.g., a high-strength automotive part…and use thereof” [0121]; see rejection of Claim 39 above; one of ordinary skill in the art would appreciate that an automotive part and use thereof would require an automotive, and thus, the limitations have been met).

Regarding Claim 42, Chen discloses wherein the microstructure is free from intergranular kappa carbides (see para. [0024] and [0045]; 0% intergranular kappa carbides reads on the claimed limitations; additionally, see para. [0005]; [0006] and [0037] of Liu; one of ordinary skill in the art would appreciate that Liu teaches a microstructure free of intergranular kappa carbides in order to reduce embrittlement).

Regarding Claim 43, Chen discloses 10% or less of granular ferrite (see para. [0024]; 0% ferrite reads on the claimed limitations).

Regarding Claim 48, Chen in view of Liu discloses a microstructure consisting of at least 0.1% of kappa carbides, optionally up to 10% of granular ferrite, and austenite (see para. [0024] of Chen; para. [0037] and para. [0078]-[0079] of Liu describing at least 0.1% of intragranular kappa carbides).

Claim 16-22, 24-25 and 39-44 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160319388 A1) in view of Liu (US 20130081740 A1) and Cho (US 20160186285 A1).
Regarding Claim 16, Kim discloses a cold-rolled and annealed steel sheet (“cold-rolled sheet is annealed” [0094]; regarding the preamble limitations “cold rolled and annealed”, these are considered product-by-process limitations; while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
0.6<C<1.3%,
15≤Mn<35%,
6.0≤Al<15%,
Si≤2.40%
S≤0.015%,
P≤0.1%,
N≤0.1%, 
the remainder of the composition making up of iron and inevitable impurities resulting from elaboration (see Table 1, IS 8-16; see para. [0038], [0039], [0041], [0044], [0046]; [0048]; [0052]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05),
the microstructure of said sheet comprising at least 0.1% kappa carbides (“volume fraction of kappa-carbide…15% or less” Abstract), optionally up to 10% of granular ferrite, the remainder being made of austenite (“austenite matrix” Abstract; “austenite matrix (area fraction >90%)” [0007]; “ferrite…suppressed…more preferably 5% or less” [0034]; to be clear, ferrite is an optional component and is not required currently for the claim limitations; additionally, one of ordinary skill in the art would appreciate that suppressing the formation of ferrite to be 5% or less would read on 0%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); 
an average grain size of the austenite being below 6 um (“austenite grains having a size of about 2um” [0105]), an average grain size of the ferrite, when present, being below 5 um, and an average aspect ratio of the ferrite, when present, being below 3.0 (one of ordinary skill in the art would appreciate that Kim teaches the absence of ferrite, see details above; see also Table 4 which shows no ferrite 
the density of said steel sheet being equal or below 7.2 (one of ordinary skill in the art would appreciate that the density of the steel sheet be the same as that claimed as the chemical composition is the identical to that which is claimed; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); See MPEP 2112.01; for example, see values of density listed in Table 4) and its tensile elongation being at least 5.0% (see Table 4, all TE (tensile elongation) values are greater than 5%, thus one of ordinary skill in the art would appreciate that the steels of Kim within the composition ranges claimed have tensile elongations greater than 5%).
Kim is silent towards the size of the kappa carbides such that at least 80% of such kappa carbides have an average size below 30 nm, and does not specifically disclose whether the kappa carbides are intragranular.
Liu teaches a similar invention wherein kappa carbides are intragranular in order to reduce embrittlement, and tailored to be less than 30nm in order to increase strength while maintaining ductility (see para.[0005]-[0006]; “average particle size and volume fraction of the fine .kappa.'-carbides…alloys exhibited the best combination of mechanical strength and ductility…average size of the fine .kappa.'-carbides formed within the austenite matrix increased from 5~12 nm…to 22~30 nm….UTS and YS are respectively increased…while still maintaining 33.-26.3% of elongation” [0037]; one of ordinary skill in the art would appreciate that kappa carbides that are within grains and absent from grain boundaries would be intragranular; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). One of ordinary skill in the art would appreciate that Liu teaches wherein preferably all the kappa carbides have the specified average grain size in order to fully encompass the best combination of mechanical strength and ductility, as well as acquiring a homogenous microstructure.


Kim is silent towards the aspect ratio of the austenite grain, and therefore does not disclose an average aspect ratio of the austenite being between 2 and 10.
Cho teaches a similar invention (“high manganese steel” [0020]; see also para. [0012]) wherein the aspect ratio of austenite grains are greater than 2 in order to improve strength and crashworthiness (“the aspect ratio of grains of the steel sheet in the rolling direction was 2 or greater, and the amount of such grains was 70% or more…Therefore…the high manganese steel could have an ultrahigh degree of strength and a high degree of crashworthiness… preferable that grains having an aspect ratio of 2 or greater…in the steel sheet in an amount of 70% or greater” [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the austenite grains to have an aspect ratio between 2 and 10, as taught by Cho, for the invention disclosed by Kim, in order to improve the strength and crashworthiness of the matrix and steel sheet.

Regarding Claim 17, Kim discloses wherein the composition further comprises, by weight, one or more elements chosen among Ni, Cr and Cu in an individual amount of up to 3% (see Ni and Cr amounts in Table 1 for IS 11, 12 and 16; “Nickel (Ni)…1.0wt%” [0051]; “Chromium (Cr)…0.01wt%” [0056]; “Cu…0.01wt%” [0057]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055).



Regarding Claim 19, Kim discloses wherein the composition further comprises, by weight, one or more elements chosen among B, Ta, Zr, Nb, V, Ti, Mo, and W in a cumulated amount of up to 2.0% (“Ti…Zr, Mo…Ta…0.005wt% to 3.0wt%” [0061]; “Vanadium (V) and niobium (Nb): 0.005wt% to 1.0wt%” [0063]; “Tungsten (W): 0.01 wt%” [0065]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055; for example, an alloy by Kim comprising one of the elements selected from B, Ta, Zr, Nb, V, Ti, Mo or W would exist in an amount of 2.0wt% or less, which reads on the claimed limitations; see also Table 1, IS 11, 12 and 16 which comprises amounts of Ti and Nb which total 2wt% or less and reads on the claimed limitations).

Regarding Claim 20, Kim discloses wherein the carbon content is between 0.8 and 1.0% (see para. [0037]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys IS 8, 11, and 13-14).



Regarding Claim 22, Kim discloses wherein the aluminum content is between 8.5 and 10% (see para. [0049]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys IS 8-9, 13 and 16).

Regarding Claim 24, Kim discloses wherein the manganese content is between 18 and 30% (see para. [0042]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys IS 8).

Regarding Claim 25, Kim discloses wherein the aluminum content is between 8.5 and 10% (see para. [0049]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see also Table 1, Alloys IS 8).

Regarding Claim 39, Kim discloses wherein a structural or safety part of a vehicle comprising the steel sheet of claim 16 (“usable as an automotive steel sheet” [0001]; one of ordinary skill in the art would therefore appreciate that a structural or safety part for a vehicle comprises the steel disclosed by Kim in view of Liu and Cho; see rejection of Claim 16 above).

Regarding Claim 40, Kim discloses the part according to Claim 39 (see rejection of Claim 39 above). Regarding the limitation ‘obtained by flexible rolling of said steel sheet’, this limitation is a product-by-process limitation. While though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. To be clear, all limitations have been considered and met, and specifically, all structural limitations and therefore limitations of the product have been met).

Regarding Claim 41, Kim discloses a vehicle comprising a part according to claim 39 (“usable as an automotive steel sheet” [0001]; see rejection of Claim 39 above; one of ordinary skill in the art would appreciate that an automotive part and use thereof would require an automotive, and thus, the limitations have been met).

Regarding Claim 42, Kim in view of Liu discloses wherein the microstructure is free from intergranular kappa carbides (see para. [0005]; [0006] and [0037] of Liu; one of ordinary skill in the art would appreciate that Liu teaches a microstructure free of intergranular kappa carbides in order to reduce embrittlement).

Regarding Claim 43, Kim discloses 10% or less of granular ferrite (see para. [0034]).

Regarding Claim 44, Kim discloses 12≤Al<15% (see para. [0049]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-22, 24-25, 27-28 and 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-24 and 32-34 of copending Application No. 16/302,997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 15-24 and 32-34 of the copending application requires all the features of Claim 16 and also Claims 17- 22, 24-25, 27-28, and 39-41 of the instant invention, except that the ranges, while not identical, are overlapping, and except for the feature 
Claims 16-22, 24-25, 27-28 and 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-24 and 32-35 of copending Application No. 16/302,977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16-24 and 32-35 of the copending application requires all the features of Claim 16 and also Claims 17- 22, 24-25, 27-28, and 39-41 of the instant invention, except that the ranges, which while not identical, are overlapping, and except for the feature regarding the elongation of the steel sheet. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.055). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elongation of the steel sheet of the copending application be at least 5% and also identical to that of the instant invention because the microstructure and composition of the copending application and instant application are identical. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.


Response to Arguments
Applicant’s arguments, filed March 1, 2022, with respect to the rejection(s) of claim(s) 29, and dependent claims thereof, respectively, under 35 U.S.C. 103 over Chen in view of Hoffmann and Schnieder, have been fully considered but are not found persuasive.
Applicant’s arguments, filed March 1, 2022, with respect to the rejection(s) of claim(s) 16, and dependent claims thereof, respectively, under 35 U.S.C. 103 over Chen in view of Hoffmann and Schnieder, and further in view of Liu and Cho, have been fully considered but are not found persuasive.

Applicant argues the steel produced by the method of Chen in view of Hofmann and Schneider do not necessarily have the claimed microstructure because the claimed invention (method) does not necessarily comprise the claimed microstructure as evidenced by trials 5, 6 and 7 in Table 3 of the disclosure. 
This argument is not found persuasive. 
These trials are not commensurate in scope with the claims (see Table 1 and 2 – trials 5 and 6 use a composition outside that which is claimed; trial 7 does not comprise the second annealing as claimed) and not directed to the claimed invention. Further, the claims and the disclosure specifically recite that the method produces the claimed kappa carbides (see Claim 45-46; see instant specification para. [0032]; steel of the invention refers to the steel disclosed in para. [0008]). 
It would have been obvious that the composition disclosed by Chen in view of Hofmann and Schneider, which encompass the values of that which is claimed (not simply any composition in the disclosure of Chen, Hoffman and Shcnieder), and made by the process of Chen in view of Hofman and Schneider, and which encompass the process steps claimed, would produce the claimed kappa carbides and properties claimed. 
Applicant argues the composition of Chen in view of Hofmann and Schneider are not identical to that which is claimed, and therefore, would not comprise the kappa carbides.


Applicant argues the Examiner does not provide a reason for choosing a composition within the ranges claimed for the overlapping ranges disclosed by Chen. This argument is not found persuasive. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Applicant argues that the method of Chen, Schneider and Hofmann is different than the claimed invention, and therefore not substantially identical processes, and would not result in the claimed product. Applicant specifically argues that Chen, Schneider and Hofmann do not disclose steps encompassed in Table 2 of the specification, and no mention is made of comparison between that of Table 2 and the process disclosed by Chen, Schneider and Hofmann.
This argument is not found persuasive.
It is unclear which steps referred to in Table 2, are not shown to be obvious over Chen, Schneider and Hofman. It is unclear if Applicant is relying on portions form Table 2 which are yet to be claimed, and therefore not commensurate in scope with the claims. Additionally, Applicant again refers back to trials 5-7 which are not commensurate in scope of the current invention and are comparative examples Applicant’s own disclosure.

Applicant argues that Hofmann uses a PVD coating, while Chen and the current invention do not. Applicant argues Hoffman teaches a second annealing at 800C, which is above the second annealing of the claimed invention. See also argument repeated on Pg. 22 of Remarks, para. 3.
This argument is not found persuasive.
Hoffman is used to teach intermediate annealing between cold rolling, not the PVD coating or annealing of the PVD coating (i.e., annealing at 800C). In response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Schneider comprises Al content which is outside the range of Chen. See also argument repeated on Pg. 22 of Remarks, para. 5.
This argument is not found persuasive.
Schneider is not applied to teach Al content. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant argues that because Hoffman has a PVD coating and Schneider comprises a different Al content, the invention of Chen in view of Schneider and Hofmann would not be identical or substantially identical to that which is claimed. This argument is not found persuasive.
	The process of Chen in view of Schneider and Hofman disclose all the claimed method steps and is substantially identical or identical to that which is claimed, thus would produce the same claimed product comprising the claimed features and properties. See rejection above for details. Further, this would include the properties of yield and tensile strength (see arguments presented in remarks, Pg. 20).

	Applicant argues that no motivation is provided to implement the first annealing conditions of Hofmann, other than intermediate annealing is well-known in the art. This argument is not found persuasive.
	The first annealing conditions (intermediate annealing) are both obvious in view of Hofmann as well as Schneider. The use of both references particularly demonstrates that these conditions are well-known in the art for a steel with the composition of Chen. Thus, it would be obvious to use these conditions as they are not only well-known in the art, but are particularly suitable for the composition of the steel of Chen.
Applicant’s arguments, filed March 1, 2022, with respect to the rejection(s) of claim(s) 16, and dependent claims thereof, respectively, under 35 U.S.C. 103 over Chen in view of Liu and Cho have been fully considered but are not found persuasive.

	Applicant argues that Liu and Chen are not similar inventions because Liu does not disclose overlapping amounts of carbon and manganese (see Pg. 24 and also Pg. 26 of remarks). Applicant argues that the composition of Cho is different from Chen and Chen discloses Al to be lower than what is claimed and lower than Chen (see Pg. 25 and also Pg. 27 of remarks).
	This argument is not found persuasive.
	Regarding Liu and Chen, one of ordinary skill in the art would appreciate that steels comprising high manganese amounts and high carbon to be similar inventions. Further, and regarding the compositional differences between Chen, Cho and Liu, Examiner maintains that the compositions are not required to be identical in order to use teachings from one reference to another. Chen teaches the claimed composition while Cho and Liu teach additional austenite and kappa carbide features. It would be obvious to one of ordinary skill in the art to apply these teachings to that of Chen because Chen also comprises an austenite matrix and Chen also comprises kappa carbides, respectively. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Applicant argues that the austenite grain size and aspect ratio is inseparable from the compositional features (referring to C and Mn).
	This argument is not found persuasive. 
	Chen teaches the compositional features (the claimed C and Mn), thus, by Applicant’s logic, Chen should comprise the austenite grain size and aspect ratio.

Applicant’s arguments, filed March 1, 2022, with respect to the rejection(s) of claim(s) 16, and dependent claims thereof, respectively, under 35 U.S.C. 103 over Kim in view of Liu and Cho, have been fully considered but are not found persuasive.

Applicant argues that it is not taught wherein 80% or more of the kappa carbides are less than 30nm. Applicant also argues that the compositions of Liu and Kim are compositionally distinct and comprise different C contents, and that the composition of Cho and Kim are different. Applicant argues therefore, that the teachings of Liu and Cho cannot be applied to Kim. Specifically, Applicant argues that the teachings of Cho are inapplicable to the strength and crashworthiness of Kim due to the different in compositions. 
This argument is not found persuasive.
The compositions are not required to be identical in order to use teachings from one reference to another. Kim teaches the claimed composition while Cho and Liu teach additional austenite and kappa carbide features. It would be obvious to one of ordinary skill in the art to apply these teachings to that of Kim because Kim also comprises an austenite matrix and Kim also comprises kappa carbides, respectively. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further unclear how the strength and crashworthiness of Kim causes the references to of Cho to be inapplicable to Kim. Applicant continues to point to differences in composition of one reference to the other. It is an incorrect assuption that teachings may only be applied from one reference to another if those references share overlapping compositions and overlapping microstructures. One of ordinary skill in the art would appreciate the teachings of Liu and Kim, and apply them to Cho (see above, see rejection for more details). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735